DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 23, 2021 has been entered.

Response to Applicant’s Amendments and Arguments
Claims 2, 18-21, 25-26, 30- 32 have been previously cancelled. Claims 1, 3-17, 22-24, 27-29, 33-42 are currently pending in this application, with claims 1, 3-17, 28-29 amended. Claims 10-11, 14-15, 22- 23, and 42 are withdrawn pursuant to previous requirement of restriction/election. Accordingly, claims 1, 3-9, 12-13, 16-17, 24, 27-29, 33-41 are considered in this Office action.
The rejection of claim 1, 29, 36, and their dependent claims under 35 U.S.C. § 112(b) as being indefinite has been withdrawn in response to Applicant’s amendments.
Applicant’s arguments have been considered but are moot because of new ground of rejections, however Examiner will respond to Applicant’s argument to clarify 
Applicant argues that there would be no motivation to modify Miner to include wheels or operator controls to steer the spot cleaning apparatus, as it would defeat the purpose and convenience of having an immobile cleaning apparatus to focus on cleaning a single spot. Examiner respectfully disagrees with Applicant. Miner discloses a floor cleaner that can function unattended by a user (para 3), is equipped with sensors to determine condition of the floor and operate correspondingly (para 57), and is mobile (can be moved by a user). Thus, it is desirable to modify the cleaner of Miner with the wheels and operator controls to allow the cleaner to automatically move along the spot, if the size of the spot is larger than the size of the cleaning element. 
Applicant argues that in arrangement of Miner, it is desirable for the manifold to be inside the enclosure 202 in order to contain the cleaning fluid. Examiner respectfully disagrees with Applicant. Argument does not commensurate with the scope of the claim as the claim merely recites that the cleaning fluid manifold is mounted to an exterior of the cleaning element housing and that the discharge orifices are arranged along an arcuate path exterior to the outer circumferential perimeter of the cleaning element, and the claim is silent regarding the cleaning fluid manifold being arranged completely outside of the cleaning element housing.
Applicant argues that in the arrangement of Barbisch, the cleaning fluid manifold 13 is not mounted to the housing 52 and is not located on an exterior of the cleaning element housing to be accessible from an exterior of floor cleaning device. Examiner respectfully disagrees with Applicant. Argument does not commensurate with the scope 
Applicant argues that in the arrangement of Stuchlik, the cleaning fluid manifold is not mounted to an exterior of a cleaning element housing so as to be accessible from an exterior of the floor scrubber machine. Examiner respectfully disagrees with Applicant, and maintains the position that in the arrangement disclosed by Stuchlik, the cleaning fluid manifold 124 is mounted to an exterior of a cleaning element housing (supported by 109, e.g. Fig. 9) and is accessible from an exterior of the floor scrubber machine (portion of the manifold is exposed/visible between the main body and the cleaning element housing, Fig. 2, and alternatively, the manifold is further accessible during maintenance for repair or replacement by removing the portion of the cleaning device). 

Claim Objections
Claim(s) 35 and 37 is/are objected to because of the following informalities: 
“the outer perimeter of the cleaning element” (claim 35) should be changed to “the outer circumferential 
“a cleaning element housing” (claim 37) should be changed to “the cleaning element housing”, because “a cleaning element housing” is recited in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-9, 12-13, 16-17, 24, 27-29, 33-41 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a cleaning element housing in which the cleaning element driver is positioned”, “a cleaning fluid manifold ...mounted to an exterior of the cleaning element housing so as to be accessible from an exterior of the mobile floor scrubber machine”. Since the location of the cleaning element housing and the cleaning manifold within the mobile floor scrubber machine is not positively recited, it is not clear what arrangement of the cleaning element housing and/or cleaning manifold is required to meet this limitation. For the purpose of this examination, it is interpreted as any location, including within the main body of the mobile floor scrubber machine, is accessible from an exterior of the mobile floor scrubber machine, either by being positioned outside the i.e. outside the main body, or by disassembling the mobile floor scrubber machine. A correction or clarification is required. This rejection affects all claims dependent on claim 1.
Claim 17 recites “a cleaning fluid manifold fastened to an exterior of the cleaning element housing of the scrubber head assembly so as to conform to curvature of the curved sidewall” and “three or more cleaning fluid apertures in the cleaning fluid manifold and disposed at different circumferential positions relative to the motor-driven shaft so as to be disposed about an arcuate path, the three or more cleaning fluid apertures configured to dispense cleaning fluid on, under or in front of the driver”. It is not clear how the three or more cleaning fluid apertures in the cleaning fluid manifold fastened to an exterior of the cleaning element housing so as to conform to curvature of the curved sidewall can dispense cleaning fluid on the driver or under the driver arranged inside the cleaning element housing. It appears that the claim is directed to non-elected species of Fig. 20 having separate cleaning fluid manifolds. For the purpose of this examination, it is interpreted as the three or more cleaning fluid apertures are configured to dispense cleaning fluid in front of the driver, as disclosed for elected species in Fig. 13. A correction or clarification is required. This rejection affects all claims dependent on claim 17.
Claim 28 recites “an arcuate cleaning fluid manifold … mounted so as to extend along an arcuate sidewall of the cleaning element housing on an exterior of the cleaning head assembly, the cleaning fluid manifold mounted to the random orbit scrubber at a forward-most portion of the random orbit scrubber”. Since the location of the cleaning element housing within the cleaning head assembly, and the location of the cleaning 
Claim 29 recites “forty percent of a cleaning path width of the cleaning element driver corresponding to a width of the cleaning element driver”. The meaning of this recitation is not clear, since the cleaning element driver does not clean the floor, the cleaning path is defined by the width of the cleaning element, and the cleaning element is not a required element of the random orbit scrubber. For the purpose of this examination, it is interpreted as “forty percent of a width of the cleaning element driver”. A correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 7-9, 12-13, 16, 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuchlik et al. (US 2012/0118319 A1), hereinafter Stuchlik in view of Barbisch (WO 2004/017805 A1, Machine English translation has been attached to Office action mailed on January 15, 2021), hereinafter Barbisch.
Regarding claim 1, Stuchlik discloses a mobile floor scrubber machine (100, Fig. 2, para 37) comprising a main body (102) having a front end and a rear end (Fig. 2); wheels (107) connected to the main body (Fig. 2) to facilitate movement of the floor scrubber machine along a cleaning path (para 37); an operator control (110) connected to the main body to facilitate turning of the floor scrubber machine along the cleaning path (for controlling movement, para 37); a cleaning fluid tank (compartment 104 containing a solution tank) carried by the main body; a cleaning head assembly (106’, Fig. 14) connected to the main body and comprising a cleaning element (112); a cleaning element driver (115) for driving the cleaning element; a motor (111) configured to impart rotational movement through a shaft (180) to the cleaning element driver (115); a cleaning element housing (109) in which the cleaning element driver is positioned (housing is covering the driver, Fig. 6); that the cleaning element (112) is coupled to the cleaning element driver (Fig. 11), and it defines an outer circumferential perimeter (e.g. Figs. 2 and 3, para 38); and a cleaning fluid manifold (124, 126a) fluidly coupled to the cleaning fluid tank (para 42) and mounted to an exterior of the cleaning element housing (supported by 109, e.g. Fig. 9). The cleaning element (112) disclosed 
The cleaning fluid manifold (124, 126) disclosed by Stuchlik comprises two discharge orifices (126A, B) arranged exterior to (above) the outer circumferential perimeter of the cleaning element, forward of the shaft (e.g. Fig. 14). In the arrangement disclosed by Stuchlik, the two discharge orifices (126A-B) are arranged at the periphery of the cleaning fluid driver (115) aligned with the arcuate trough (226’) to provide cleaning fluid to the apertures (228’) arranged along an arcuate path of the trough (e.g. Figs. 15-16), and thus, the discharge orifices (126A-B) are arranged along the arcuate path (corresponding to that of trough 226’), as claimed. Stuchlik further teaches “a solution dispenser 126 positioned near the front side of the cleaning head assembly 106 for controllably dispensing the cleaning solution onto the cleaning element 112 and the floor surface 114” (para 42). Stuchlik does not disclose that the cleaning manifold comprises at least three or more discharge orifices arranged along an arcuate path exterior to the outer circumferential perimeter of the cleaning element and forward of the shaft, i.e. in front of the outer circumferential perimeter of the cleaning element. 
Barbisch teaches a floor cleaning machine (1, Fig. 1) comprising a main body (35); a cleaning fluid tank (36, 38) carried by the main body; wheels connected to the 
Regarding claim 3, it in the floor scrubber machine of Stuchlik modified with Barbisch having 8 discharge orifices, as taught by Barbisch, the spacing intervals of the discharge orifices across a length of the cleaning fluid manifold are around 2.6 inches for 18’’ wide cleaning element, 3.3 inches for 24’’ wide cleaning element, and 4.6 inches for 32’’ wide cleaning element, and such distances are within the range of 1-7 inches claimed in claim 3. 
Regarding claim 7, in the arrangement disclosed by Stuchlik, the size of the cleaning element housing (109) is similar to the size of the cleaning element (112, e.g. Fig. 3), and thus, the arrangement of Stuchlik modified with the cleaning fluid manifold of Barbisch, the at least three discharge orifices of the cleaning manifold that are positioned in front of the cleaning element are positioned at, i.e. near, a forward-most portion of the cleaning element housing, as claimed.
Regarding claim 8, Barbisch teaches that the discharge orifices (7) are directed towards the floor (p. 6). However, Barbisch further teaches at least three discharge orifices (6 at a front portion of ring 12) also arranged along an arcuate path exterior to the outer circumferential perimeter of the cleaning element (3), positioned at, i.e. near, a forward-most portion of the cleaning element housing, and directed towards the bottom surface and /or obliquely towards the cleaning element (p. 6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the floor scrubber machine of Stuchlik with the cleaning fluid manifold having three or more discharge orifices arranged along an arcuate path in front of the cleaning 
Regarding claim 9, Stuchlik discloses that the cleaning fluid manifold (124) is mounted to the floor scrubber machine above the cleaning element (Fig. 14). Barbisch further teaches that the cleaning fluid manifold is mounted to the floor scrubber machine above the cleaning element (via 42, Fig. 1).
Regarding claim 12, Stuchlik discloses that the cleaning head assembly (106’) comprises an eccentric cam (182) to impart orbital movement on the cleaning element (e.g. Fig. 11, para 54).
Regarding claim 13, Stuchlik discloses a squeegee assembly (108) mounted to the floor scrubber machine so as to be positioned aft, i.e. behind, of the shaft (Fig. 2, para 37).
Regarding claim 16, Barbisch teaches that the cleaning fluid manifold (e.g. 13) extends over an application path for cleaning liquid, the total width of which corresponds approximately to the width of the cleaning tool (Fig. 2, p. 6).The disclosed dimension is i.e. its diameter.
Regarding claim 33, Stuchlik discloses a recovery system configured to recover cleaning fluid released by the cleaning fluid manifold (para 37).
Regarding claim 34, Stuchlik discloses that the recovery system comprises a squeegee assembly (108); a vacuum recovery system; and a recovery tank (para 37).
Regarding claim 35, in the arrangement of Barbisch, the cleaning fluid manifold (13) is outside of the outer perimeter of the cleaning element (e.g. Fig. 2). Thus, in the floor scrubber machine of Stuchlik modified with Barbisch, the cleaning fluid manifold is outside of the outer perimeter of the cleaning element, as claimed.
Regarding claim 36, Stuchlik discloses that the surface area of the cleaning element is circular (Fig. 2). In the arrangement of Barbisch, the surface area of the cleaning element is circular (Fig. 3).
Regarding claim 37, in the arrangement of Barbisch, the discharge orifices (6, 10) are outside of the cleaning element housing (52), as claimed.
Regarding claim 38, Stuchlik discloses that the cleaning fluid manifold (126) is positioned above a bottom surface of the cleaning element (112) and below a top surface of a cleaning element housing (109, e.g. Fig. 4). In the arrangement of Barbisch, the positioning of the cleaning fluid manifold (12, 13) is also between a bottom surface of the cleaning element and a top surface of a cleaning element housing (e.g. Fig. 6).
Regarding claim 39, Barbisch teaches a manifold housing (13) that extends along the arcuate path (Fig. 2).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuchlik et al. (US 2012/0118319 A1), hereinafter Stuchlik, in view of Barbisch (WO 2004/017805 A1), hereinafter Barbisch, in further view of Mitchell (US 2008/0271757 A1, cited in IDS), hereinafter Mitchell ‘757.
The reliance of Stuchlik and Barbisch is set forth supra.
Regarding claim 4, Stuchlik modified with Barbisch does not teach diameter of the discharge orifices. Mitchell ‘757 teaches a floor treatment machine (e.g. Fig. 2), and discusses various factors to be considered for optimal operation of the floor treatment machine, e.g. pad size, flow rate of the cleaning fluid, usage rate, area to be cleaned, solution distribution rate, etc. (e.g. Tables 1- 3, paras 64-67). Thus, Mitchell teaches that the flow rate of the cleaning fluid, and solution distribution rate are result effecting variables. Since the flow rate of the cleaning fluid and the solution distribution rate are directly affected by the diameter of the dispense orifices, the diameter of the dispense orifices is therefore a result effecting variable. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to discover an optimum diameter of the discharge orifices in the floor cleaning machine of Stuchlik and Barbisch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II)(B).The motivation for doing so would be to control the flow rate of the cleaning fluid and the solution distribution rate for the optimal operation of the floor cleaning machine.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuchlik et al. (US 2012/0118319 A1), hereinafter Stuchlik, in view of Barbisch (WO 2004/017805 A1), hereinafter Barbisch, in further view of Charlton et al. (US 2016/0051116 A1), hereinafter Charlton.
The reliance of Stuchlik and Barbisch is set forth supra.
Regarding claim 5, Barbisch does not disclose elastomeric nozzles. Charlton teaches a floor cleaning machine (spray mop 10, e.g. Fig. 1) comprising a discharge orifice (100) comprising an elastomeric nozzle (e.g. Figs. 3 and 4, paras 35, 36). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning fluid manifold of Barbisch in the floor scrubber machine of Stuchlik with the elastomeric nozzles of Charlton in order to generate fluid jets. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to achieve improved control over the pressure and direction of the cleaning fluid jets, and have a reasonable expectation of success because such nozzles are well known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 6, Charlton teaches that the nozzle (100) comprises a body (120) and a discharge opening (126), and that the discharge opening its size in response to changes in the liquid pressure (e.g. para 28 and 29).
Claim(s) 17, 24, 27, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuchlik et al. (US 2012/0118319 A1), hereinafter Stuchlik, in view of Barbisch (WO 2004/017805 A1), hereinafter Barbisch, in further view of Guest et al. (US 2004/0256483 A1), hereinafter Guest.
Regarding claim 17, Stuchlik discloses a cleaning head assembly (106', Fig. 14) comprising a mounting plate (146) having an opening (Fig. 15, para 46), a motor-driven shaft (180) to extending through the opening (Fig. 11 ); a driver (115) coupled to the motor-driven shaft and configured to couple a cleaning element (112) for contacting a surface of a floor (114, Fig. 11 ); a cleaning element housing (109) having a curved sidewall disposed in front of the driver (Fig. 6); a cleaning fluid manifold (124) mounted to an exterior of the cleaning element housing (Fig. 14), and two cleaning fluid apertures (126 A, B) in the cleaning fluid manifold disposed at different circumferential positions relative to the motor-driven shaft so as to be disposed about an arcuate path (correspond to 228” arranged along the arcuate path, Fig. 12), and configured to dispense cleaning fluid in front of the driver (Fig. 14).
Stuchlik does not disclose that the cleaning fluid manifold comprises at least three discharge orifices and that the cleaning fluid manifold conforms to curvature of the curved sidewall. Barbisch is relied upon for teaching of the cleaning fluid manifold (13) that conforms to curvature of the curved sidewall of the housing (52, circular shape, Fig. 2) and having at least three discharge orifices, as set forth in para 20 of this Office action.
Stuchlik does not disclose that the cleaning fluid manifold is fastened to the exterior of the cleaning element housing. Guest teaches an assembly (Fig. 14b) comprising a cleaning element housing (160), a cleaning element (168), and a cleaning fluid manifold (174) comprising discharge orifices (172), and fastened to the exterior of the cleaning element housing (via 170). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the assembly of 
Regarding claim 24, Barbisch is relied upon as set forth in para 28 of this Office action.
Regarding claim 27, Stuchlik is relied upon as set forth in para 26 of this Office action.
Regarding claim 40, Stuchlik does not disclose that the cleaning fluid manifold is fastened to a forward-most portion of an exterior of the cleaning element housing.
Guest teaches a cleaning fluid manifold (174) fastened to a forward-most portion of an exterior of the cleaning element housing (Figs. 14b-c). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the scrubber head assembly of Stuchlik with the cleaning fluid manifold fastened to a .
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuchlik et al. (US 2012/0118319 A1), hereinafter Stuchlik in view of Gregory (US 2005/0160553 A1), hereinafter Gregory.
Regarding claim 28, Stuchlik discloses a random orbit scrubber (100, Fig. 2, para 37) comprising a main body (102) having a front end and a rear end (Fig. 2); a cleaning fluid tank (compartment 104 containing a solution tank) carried by the main body; a cleaning head assembly (106', Figs. 11, 14) connected to the main body (e.g. Fig. 4) and comprising a cleaning element driver (115) for a cleaning element (112); a cleaning element housing (109) covering the cleaning element driver (115) and configured to cover the cleaning element (112) when the cleaning element is mounted to the cleaning element driver (115, Fig. 4); a motor (111) operable to impart rotational movement (through a shaft 180) and an orbital movement (via cam 182) to the cleaning element (112, via driver 115) and a cleaning fluid manifold (124, 126) fluidly coupled to the cleaning fluid tank (para 42) and mounted on an exterior of the cleaning head assembly 
Stuchlik does not disclose that the cleaning fluid manifold extends along an arcuate sidewall of the cleaning element housing. Gregory teaches a floor treating machine (Fig. 6) comprising a cleaning element (brush); and an arcuate cleaning fluid manifold (144) that extends along an arcuate sidewall of the cleaning element housing (Fig. 6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the floor scrubber machine of Stuchlik with the cleaning fluid manifold extending along an arcuate sidewall of the cleaning element housing, as taught by Gregory, for the predictable result of distributing cleaning fluid from the cleaning fluid tank to the floor in front of the cleaning element. The cleaning fluid manifold extending along an arcuate sidewall of the cleaning element housing is known in the art, and one of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to mount the cleaning fluid manifold on the cleaning element housing having a curved portion, and have a reasonable expectation of success because such arrangement is known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuchlik et al. (US 2012/0118319 A1), hereinafter Stuchlik in view of Gregory (US 2005/0160553 A1), hereinafter Gregory in further view of Guest et al. (US 2004/0256483 A1), hereinafter Guest.
The reliance of Stuchlik and Gregory is set forth supra.
Regarding claim 41, in the arrangement of Gregory, the arcuate cleaning fluid manifold is arranged in front of, i.e. suspended forward of, the cleaning element housing (Fig. 6). In the random orbit scrubber of Stuchlik modified with the arcuate cleaning fluid manifold positioned in front of the cleaning element housing taught by Gregory, the arcuate cleaning fluid manifold is arranged in front of, i.e.
Claim(s) 1, 16 is/are rejected as being unpatentable over Miner et al. (US 2006/0179599 A1), hereinafter Miner in view of Mitchel et al. (US 2008/0078041 A1), hereinafter Mitchel ‘041 in further view of Colens (US 6,389,329), hereinafter Colens.
Regarding claim 1, Miner discloses a floor scrubber machine (200, Fig. 9) comprising a main body (202, 204); a cleaning fluid tank (218) carried by the main body, a cleaning head assembly (Fig. 11) for driving a cleaning element (252, 254), the cleaning head assembly comprising a cleaning element driver (258); a motor (240) configured to impart rotational movement through a shaft (256) to the cleaning element driver (para 73); a cleaning element housing (250) in which the cleaning element driver is positioned (Fig. 11); that the cleaning element (252) is configured to be coupled to the cleaning element driver (via 260, Fig. 10); and a circular cleaning fluid manifold (208) fluidly coupled to the cleaning fluid tank (via 211) and fixed relative to the cleaning element housing ( via 211, Fig. 9), the cleaning fluid manifold (208) comprising a plurality of discharge orifices arranged along an arcuate path exterior to the outer circumferential perimeter of the cleaning element (252). In the disclosed circular cleaning fluid manifold, at least three of the plurality of discharge orifices are arranged along the arcuate path exterior to the outer circumferential perimeter of the cleaning element and forward of the shaft (when the cleaning element is not rotating, e.g. Fig. 13). The disclosed cleaning element is capable to provide cleaning of a floor surface over a surface area when mounted to the cleaning element driver, the surface area defining an outer circumferential perimeter encompassing the surface area (defined by 204, e.g. Fig. 13). The side of the main body aligned with the distal end of the handle 
Miner does not disclose that the cleaning fluid manifold is mounted to an exterior of the cleaning element housing. Mitchel ‘041 teaches a floor scrubber (Fig. 2) comprising a main body (100) having a front end and a rear end; wheels (122) connected to the main body to facilitate movement of the floor scrubber machine along a cleaning path; an operator control (606) connected to the main body to facilitate turning of the floor scrubber machine along the cleaning path (Fig. 27); a cleaning element assembly (Fig. 4) comprising a cleaning element driver (124), a cleaning element (116), a cleaning element housing (130 with lips 166, 168, 170), and a cleaning fluid manifold (172) mounted to an exterior of the cleaning element housing (via 220, Fig. 8, para 70). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the apparatus of Miner with the mounting means taught by Mitchel ‘041 for the predictable result of supporting the cleaning fluid manifold relative to the cleaning element housing, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). Mounting the spraying fluid manifold to the cleaning 
Miner does not disclose wheels connected to the main body to facilitate movement of the floor scrubber machine along a cleaning path; an operator control connected to the main body to facilitate turning of the floor scrubber machine along the cleaning path. Colens teaches a floor scrubber device (autonomous mobile robot 7, e.g. Figs. 12a-c, Abstract) configured to clean a spot (e.g. 30, Fig. 8) comprising a main body (60), wheels (8 a-b) to facilitate movement of the floor scrubber machine along a cleaning path (e.g. Fig. 8), and an operator control (microcomputer 44) connected to the main body to facilitate turning of the floor scrubber machine along the cleaning path (controls movement of the robot). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the apparatus of Miner with the wheel and the operator control taught by Colens for the predictable result of moving the robot along the spot during cleaning, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). Autonomous robotic cleaning device having wheels and operator control 
Regarding claim 16, Miner discloses that the circular cleaning fluid manifold (208) surrounds the cleaning surface area (Fig. 9), and thus, it extends along a width, that is approximately 100% of width of the cleaning path of the cleaning element, as claimed.

Allowable Subject Matter
Claim 1 as currently presented is rejected, however the prior art rejection could be overcome if the claim is amended to include limitation such as “the cleaning fluid manifold extending along a curved sidewall on the exterior of the cleaning element housing so as to conform to curvature of the curved sidewall”. Claim 1 and its dependent claims are rejected under 35 U.S.C. § 112(b). However, claim 1 and its dependent claims would be allowable if claim 1 is amended as suggested and amended to overcome 35 U.S.C. § 112(b) rejection.
Claim 17 as currently presented is rejected, however the prior art rejection could be overcome if the claim is amended to include limitation such as “the cleaning fluid manifold extending along the curved sidewall on the exterior of the cleaning element housing”. Claim 17and its dependent claims are rejected under 35 U.S.C. § 112(b). 
Claim 28 as currently presented is rejected, however the prior art rejection could be overcome if the claim is amended to include limitation such as “a plurality of discharge orifices in the arcuate cleaning fluid manifold”. Claims 28 and 29 are rejected under 35 U.S.C. § 112(b). However, claims 28-29, and 41 would be allowable if claim 28 is amended as suggested and the claims 28 and 29 are amended to overcome 35 U.S.C. § 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Stuchlik (US 2012/0118319A1), Barbisch (WO 2004/017805 A1), Miner (US 2006/0179599 A1), Gregory (2005/0160553 A1), Field (WO 2007/117351 A1), Killi (US 2019/0208977 A1), and Hahn (US 2006/0254008 A1).
Regarding claim 1, the prior art of record fails to teach or render obvious a mobile floor scrubber machine comprising a cleaning head assembly comprising, inter alia, a cleaning fluid manifold mounted to an exterior of the cleaning element housing and extending along a curved sidewall on the exterior of the cleaning element housing so as to conform to curvature of the curved sidewall and comprising at least three or more of the plurality of discharge orifices arranged along an arcuate path exterior to the outer circumferential perimeter of the cleaning element, as in the context of amended claim 1. 
Regarding claim 17, the prior art of record fails to teach or render obvious a scrubber head assembly comprising, inter alia, a cleaning fluid manifold fastened to an exterior of the cleaning element housing so as to conform to curvature of the curved 
Regarding claim 28, the prior art of record fails to teach or render obvious a random orbit scrubber, comprising, inter alia, an arcuate cleaning fluid manifold mounted so as to extend along an arcuate sidewall of the cleaning element housing on an exterior of the cleaning head assembly, mounted to the random orbit scrubber at a forward-most portion of the random orbit scrubber, and comprising a plurality of discharge orifices in the arcuate cleaning fluid manifold, as in the context of amended claim 28. 
Such arrangement of the arcuate cleaning fluid conduit having discharge orifices (cleaning fluid apertures) and extending along the arcuate sidewall of the cleaning element housing on an exterior of the cleaning element housing allows to conform the positioning of the discharge orifices of the cleaning fluid manifold to the arcuate shape of the cleaning element housing, to distribute cleaning fluid in desired amounts selectively at locations along the exterior perimeter of the cleaning element housing where the cleaning fluid can be more efficiently used by the cleaning element, thereby ensuring even distribution of the cleaning fluid, while allowing operator to better judge status of the discharge orifices and the spraying pattern during the operation. See Applicant's US PGPUB 2019/0343363 A1 at paras [0009], [0048], [0084], and [111].
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711